Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 12/9/2021.
Claims 1 and 10 have been amended.
Claim 20 is a new claim.
Claims 1-10 and 12-20 are pending.
Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejection and the prior references have been considered but are not persuasive. Applicant argues the amended claim limitations, however the amendments were not previously presented or applied against the prior art references. As it relates to the rejection of dependent claim 15, Examiner notes, and as applicant agrees claim 15 was included in the rejection statement/statutory paragraph on page 7, line#14 of the Non-Final rejection dated 9/17/2021 where it indicates, “Claims 1-10, 12, 13, 15, 16 and 18 are rejected ...”. Further, the Kanda citations that were pointed out in the rejection of dependent claim 15 were similarly rejected (also citing primary reference Kanda) in it’s respective independent claim 1. Examiner has modified the rejection based on applicant’s amendments to further explain how the claim limitations are being interpreted in this Final Office Action as noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites, “...wherein the movement operation is a locomotive movement, and the pace of the locomotive movement is modified after starting the locomotive movement in the default setting…”. However, Examiner was not able to find support in applicant’s disclosure to support the newly added claim limitation in applicant’s disclosure. The disclosure generally teaches generating customer service note information regarding a robot moving quickly or slowly according to a locomotive movement, or pace of the locomotive movement, or the locomotive movement being modified after starting the locomotive movement in the default setting. Therefore, applicant’s disclosure fails to describe in sufficient details that one of ordinary skill in the art can reasonably conclude that the inventor invented the newly claimed subject matter, “...wherein the movement operation is a locomotive movement, and the pace of the locomotive movement is modified after starting the locomotive movement in the default setting…”- see MPEP 2161.01 and 2163.07(b). The applicant is required to remove the claim limitations, or specifically point out in the specification where the limitations are disclosed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites, “...wherein the movement operation is a locomotive movement, and the pace of the locomotive movement is modified after starting the locomotive movement in the default setting…”.  The term “locomotive movement” is broad and ambiguous, therefore Examiner is unable to determine the metes and bounds of this limitation nor was Examiner able to find details in the specification to define what applicant is claiming as a “locomotive movement”. Is applicant referring to the speed of the robot? (i.e. fast or slow movement)? Is it the speed at which the (entire) robot itself moves? Or body movement of a specific part of the robot’s body (i.e. hand, head) ? Applicant’s disclosure teaches movement of the robot’s body (i.e bending down, as well as walking slowly or fast). For purposes of prior art, Examiner interprets a locomotive movement to be any kind of movement of the robot (i.e. fast or slow). Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent (JP2007190641), Kanda et al., in view of Shiomi et al., Foreign Patent (JP2012139798A).


With respect to Claim 1, 
Kanda discloses,
a sensor that acquires biological data of a customer(¶10: “…detection means (28, 32, 42, 46, 48, 58, 72, 98, S23) detects ambient information including at least a human voice, that is, information about the surroundings of the person and his/her situation…”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts or objects, and captures a corresponding video signal…”;¶55: “…touch sensors…sensor input/output board…voice input/output board …”;¶61: “…the robot 10 detects and recognizes a human voice (voice) input through the microphone 46…”) Applicant’s disclosure teaches ¶64: “…the biological data detector 25 is equipped with a camera, a microphone, and acquires image data captured from the customer as biological data…”;¶65: “…other biological data such as voice, a face image, a blood oxygen level, a blood pressure, a body temperature may be used…”. Examiner contends that the various sensors, cameras, and detection means (including but not limited to facial expression acquisition means) as taught by Kanda teaches the intended function of applicant’s sensor.
a transceiver that receives a control command including response content information that indicates response content to be subsequently processed by the robot to serve a customer, (Abstract: “…In response to the call the response content being transmitted from a communication terminal operated by a customer service person who has served the customer and first note information that indicates a first note to be considered in serving the customer (¶9: “… a communication robot that performs communication behavior with a human using at least one of voice The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by first note information that indicates a first note to be considered in serving the customer. Further, giving the broadest reasonable interpretation of applicant’s customer service person who has served the customer,  Examiner interprets the “…human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…”, and, “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…” as taught by Kanda teaches the intended function of this limitation.
a first storage that stores, in advance, the first note information and behavior rule information in association with each other, ¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD…”)
and a first processor that, determines a customer attribute associated with the acquired biological data of the customer, (¶45: “…the robot 10 includes a CPU 72 for controlling the whole…”;¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD. Other programs include a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands….”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”;¶77: “…when the operator calling conditions …are satisfied, it is considered that communication behavior with a human (user) is not performed smoothly or that it is difficult to solve by autonomous control alone…:’¶79: “…when the operator terminal 204 receives a call request from the robot….the control program may be activated by an operator using an input device. Then, the operator starts remote operation of the robot 10….”)
based on the control command, and the determined customer attribute determines a response to the customer so as to perform the response content indicated by the response content information according to the behavior rule information indicating a modification of a default setting movement operation to correspond to the first note information, and modifies, based on the determined customer attribute, a pace of the movement operation of the robot which has been modified according to the behavior rule information during while serving the customer (¶26: “…the communication robot 10 of this embodiment…is interaction-oriented mainly a communication action or action using at least one of voice and body movement is referred to as communication action..”; ¶27: “…The robot 10 is, for example, a reception robot or a road guidance robot, and is arranged in various places and situations such as a certain event venue or company reception, and normally plays a role such as reception and road guidance by autonomous control...”;¶28: “...robot 10 is movable in the environment where it is arranged, but may be fixedly provided at a predetermined position in the environment depending on circumstances...”;¶35: “…biometric sensors 52, may be employed to extend the capability of the robot 1 to sense blood flow, respiration and heart rate, retinal patterns, and body fluid distribution of an observed customer… the person's heart rate may be sensed and determined, for example, based on information sensed by the camera 39, infrared camera 37 or electric potential sensors, as heart rate may be determined based on variations in skin brightness, variations in blood flow and/or displacement current using a capacitive coupling. These parameters are helpful in assessing "state-of-mind" of the observed individual…”;;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”;¶67: “...when the robot 10 is moving and the distance to the human being is 50 cm or less and this state continues for 10 seconds or more, it is assumed that the hand going to the human being is blocked, It is determined that the operator calling condition is satisfied. Even in such a case, in order to avoid that the human is too close to the robot 10 or to escape from the state where the robot 10 is obstructed by the human, an appropriate action according to the instruction of the operator is executed. Because it should.) Kanda discusses how the robot can be in a fixed position, Examiner interprets the robot’s fixed position of Kanda as teaching applicant’s default position. 
the pace of movement operation being modified based on the customer attribute associated with the acquired biological data of the customer(¶35: “…biometric sensors 52, may be employed to extend the capability of the robot 1 to sense blood flow, respiration and heart rate, retinal patterns, and body fluid distribution of an observed customer… the person's heart rate may be sensed and determined, for example, based on information sensed by the camera 39, infrared camera 37 or electric potential sensors, as heart rate may be determined based on variations in skin brightness, variations in blood flow and/or displacement current using a capacitive coupling. These parameters are helpful in assessing "state-of-mind" of the observed individual…”;¶45-¶48;¶48: “…The robot 1 can provide information and recommendations associated with the customer's needs on the touch-“…when the robot 1 is guiding or accompanying a customer 70 and moves close to a display structure 300, it can recognize the structure 300 and the items 301 on it, through one or more of its 3D sensors, and display promotion information 310 relevant to the items 301 on the back display 20…”;¶56: “…The robot 1 can act as a personal shopper for the customer 70, and provide personalized service and advice to the customer 70… when the customer 70 is looking for a specific item, such as a dress, the robot 1 may observe the customer's hair color, eye color, face shape, height, body shape, etc. and make a suggestion on fashion. Fashion advice information, which may include associations between clothing, accessories or other such items and a person's physical or other characteristics may be stored in the computing center 4 and accessed by the robot 1 in order to make personalized fashion suggestions…products that are too large or susceptible to shoplifting, the robot 1 can offer the customer 70 to pick up the product at the checkout point... Once the customer 70 confirms that he/she would like to pick up the product at the check-out point, the robot 1 may print out a receipt for the customer 70 to bring to the check-out desk.”;¶59: “…The robot 1 can capture the characteristics of a customer by its sensors (such as microphone, 3D sensors, touch-screen, bio-metric sensors, etc.) and send the customer characteristics data to the computing center 4....”;¶60; ¶67: “...when the robot 10 is moving and the distance to the human being is 50 cm or less and this state continues for 10 seconds or more, it is assumed that the hand going to the human being is blocked, It is determined that the operator calling condition is satisfied. Even in such a case, in order to avoid that the human is too close to the robot 10 or to escape from the state where the robot 10 is obstructed by the human, an appropriate action according to the instruction of the operator is executed. Because it should.)) Kanda further discloses that the pace of the movement action of the robot (moving or otherwise escaping obstruction) is adjusted based on the customer attribute and behavior rule associated with the human being (¶60, ¶67).
Examiner asserts that applicant’s communication terminal and note information is simply a label for the operator terminal, and remote operation information/communication action respectively of Kanda and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any difference related merely to the meaning and information conveyed through labels (i.e. communication terminal and note information) which does not explicitly alter or impact the steps of the method and/or the elements of the system does not patentably distinguish the claimed invention from the prior art in terms of patentability.  This descriptive material will not distinguish the claimed invention form the prior art in terms of patentability, see Gulack, 703F.2s 1381, 1385, 217USPQ 401, 404 (Fid. Cir 1983); In re Lowry, 32, 32 F.3d 1579, 32USPQ2d1031 Fed. Cir. (1994). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply applicant’s 
Kanda discloses all of the above limitations, Kanda does not distinctly describe the following limitation, but Shiomi however as shown discloses,
wherein the robot is configured to carry baggage of the customer from a base location to a room of the customer or guide to a location requested by the customer,(Abstract: “...The mobile robot 10 includes a surrounding reaction information database 88, and is arranged in various environments where it coexists with persons such as at an event site and in a town, and provides various services such as guide and load transportation...”;¶28: “..autonomously moves in the environment to guide, carry goods, attract customers, and entertain...”)
wherein the pace of movement operation of the robot is modified during while the robot is carrying the baggage or during while the robot is guiding to the location requested by the customer, (¶10: “...a mobile robot that is arranged in an environment that coexists with humans and provides a service involving movement, and first execution means and first execution means that attempt to move according to a plurality of types of movement methods in the arrangement environment...”;¶11: “...providing a service (customer service, etc.) that wants to gather people around the mobile robot, the method of movement that maximizes the degree of gathering of Learn the appropriate behavior from the reaction situation of the person, and utilize it for the subsequent service provision…  the control means (62, 66, S3) causes the mobile robot to attempt movement by a plurality of types of movement methods such as “straight ahead in the center” and “straight ahead at the edges”… “;¶22: “... a behavior learning method for a mobile robot that is arranged in an environment where people coexist and provides a service involving movement, and (a) attempts to move by a plurality of types of movement in the arrangement environment, b) detecting ambient reaction information including information on at least one of gathering and flow of surrounding people when attempting to move in step (a), and (c) ambient reaction detected in step (b) This is a behavior learning method for a mobile robot that constructs a database by storing information in association with each method of movement...”;¶28;¶59;¶66: “...method of movement is selected...”; ¶80: “...as a factor for classifying how to move, the moving speed can be used instead of or together with the moving path. ..”)


With respect to Claim 2, 
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
wherein behavior rule information indicates a modification in speech operation to correspond to the first note information of the customer when serving the customer;(¶60: “…the operator calling condition may be (1) detecting a certain keyword…”;”;¶63: “…when a sound having a volume higher than a certain value is continuously input for a certain time…it can be determined that the person is angry by assuming that the person is yelling…”;¶61:”… dictionary data for speech recognition is stored in the memory 76, and input speech is recognized by referring to this dictionary 

With respect to Claim 3,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
a generator that generates second note information that indicates a second note to be considered in serving the customer, the second note being determined by analyzing the biological data (¶46: “…76 includes a ROM, an HDD, and a RAM, and programs such as a control program for a calling program for calling an operator, and an external computer, that is, an operator terminal 204 (see FIG. 3). This corresponds to a communication program for transmitting / receiving necessary data or commands….”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”) Examiner asserts that the communication program for transmitting/receiving necessary data or commands, and the control program for controlling the operation of the robot teach the intended function of applicant’s generator that generates second note information.
when the second note information is different from the first note information, the first processor refers to the first storage and determines the response to the customer so as to perform the response content indicated by the response content information according to the behavior rule information associated with the second note information.(¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204. In this way, the operator terminal 204 can reproduce the voice of a person who is conversing with the robot 10, and the operator can grasp the 

With respect to Claim 4,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
further comprising a second storage that stores identification information and history information in association with each other, the identification information identifying the customer, the history information including a third note information indicating a third note considered in serving the customer before, wherein the control command further includes the identification information, (¶64: “...robot 10 uses the wireless tag reader 98 to detect identification information (for example, RFID) of a wireless tag worn or possessed by each person. Although illustration is omitted, the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory 76, and the human name is based on the detected identification information. And at least one of its attributes. Here, for example, when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied. …”)
when the second note information is different from the first note information, the first processor replaces the third note information associated with the identification information included in the control command with the second note information(¶64: “...Here, for example, when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied …”;¶65: “...a person is individually identified using a wireless tag, but it may be determined whether the person is a specific person based on the video. In such a case, a face image of a specific person is registered (stored) in the memory 76 in advance, and the face image 

With respect to Claim 5,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
further comprising an adder that adds the history information associated with the identification information included in the control command to the control command(¶94: “…the operator calling conditions are set in advance and stored in the database. However, the robot itself registers (adds) the operator calling conditions based on the interaction between the robot and the human. It may be. For example, if an action (human action) frequently performed before the “operator call button” is pressed is stored, it can be determined that the operator call condition is satisfied when the action is detected…”)wherein the first processor determines the response to the customer so as to perform the response content indicated by the response content information according to the behavior rule information associated with the second note information, based on the history information(¶18: “…the detection means includes personal identification means for individually identifying a person and whether the person identified by the personal identification means is a specific person. It further comprises human judgment means for judging whether or not, and the call judgment means judges that the operator call condition is satisfied when the human judgment means determines that the person is a specific person…”¶19: the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”; ¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance. That is, it is possible to provide an appropriate service according to the situation…”;¶93: “…since an operator call is performed as necessary and a communication action (operation or speech) is executed in accordance with an instruction from the operator, an appropriate service can be provided…”)

With respect to Claim 6,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
wherein the control command further includes crucial condition information indicating that an attribute of the customer satisfies a predetermined crucial condition,(¶16: “…the facial expression acquisition means (42, 48, 72, S23) acquires a facial expression of a human face.…  As the specific facial expression, for example, a facial expression of a human face to be shown when communication behavior with the communication robot is not good can be set. Specifically, an angry expression or a troubled expression is set. 
the first storage stores, in advance, the crucial condition information and the behavior rule information in association with each other, and when the control command includes the crucial condition information, the first processor refers to the first storage and determines the response to the customer to perform the response content indicated by the response content information according to the behavior rule associated with the crucial condition information included in the control command(¶64,¶76-¶80, ¶94: “… the operator calling conditions are set in advance and stored in the database. However, the robot itself registers (adds) the operator calling conditions based on the interaction between the robot and the human. It may be. For example, if an action (human action) frequently performed before the “operator call button” is pressed is stored, it can be determined that the operator call condition is satisfied when the action is detected…”)

With respect to Claim 7,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
wherein when the first processor determines that support by the customer service person is necessary according to the behavior rule associated with the first note information included in the control command, the first processor generates support request information indicating necessity of the support by the customer service person (¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request. However, it is also possible to notify the operator of the necessity for remote operation by outputting a warning sound from a speaker provided (connected) to the operator terminal 204. In such a case, the control program may be activated by an operator using an input device. Then, the operator starts remote operation of the robot 10...”)
the transceiver transmits the support request information to a communication terminal owned by the customer service person.(¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD… Other programs include a detection program for detecting the output of each sensor 28, 32, 42, 46, 48, 58, a 

With respect to Claim 8,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
further comprising a service executor that executes the response determined by the first processor to the customer. (Fig 1-6, communication robot 32…ultrasonic distance sensor 42… omni-directional camera 46… microphone 48…eye camera 58… touch sensor72…CPU 76…memory 96…wireless communication apparatus 98…wireless tag reader 100…database 200…communication robot remote operation system 202…operator terminal…”;¶81: “…the operator can remotely operate the robot 10 while looking at the display areas 212 and 214. The display area 216 displays an operation panel for inputting a control command to be transmitted to the robot 10 when the robot 10 is remotely operated. On the operation panel, a plurality of icons or buttons (GUIs) describing control commands are displayed. For example, a button for instructing movement a service executor that executes the response determined by the determiner to the customer determiner…”.

With respect to Claim 9,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
wherein the service executor executes the response to the customer by using at least one of a sound, an image, and a body movement.(¶81: “…the 

With respect to Claim 10,
Kanda discloses,
acquires, via a sensor of a robot, biological data of a customer(¶10: “…detection means (28, 32, 42, 46, 48, 58, 72, 98, S23) detects ambient information including at least a human voice, that is, information about the surroundings of the person and his/her situation…”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a acquires image data captured from the customer as biological data…”;¶65: “…other biological data such as voice, a face image, a blood oxygen level, a blood pressure, a body temperature may be used…”. Examiner contends that the various sensors, cameras, and detection means (including but not limited to facial expression acquisition means) as taught by Kanda teaches the intended function of applicant’s sensor.
receiving via a transceiver of the robot a control command including response content information that includes response content to be subsequently processed by the robot to serve the customer, (Abstract: “…In response to the call request, the operator operates the operator terminal 204 to transmit a control command to the communication robot 10. Whereupon, the communication robot 10 performs a communication action according to the control command…”;¶45: “…FIG. 2 is a block diagram showing an electrical configuration of the robot 10. With reference to FIG. 2, the robot 10 includes a CPU 72 for controlling the whole. The CPU 72 is also called a microcomputer or a processor, and is connected to the memory 76, the motor control board 78, the sensor input / output board 80, 
the response content information being transmitted  from a communication terminal operated by a customer service person who has served the customer and first note information that indicates a first note to be considered in serving the customer; (¶9: “… a communication robot that performs communication behavior with a human using at least one of voice and body motion, and includes detecting means for detecting ambient information including at least a human voice, operator call conditions  …a receiver for receiving remote operation information from the operator terminal, and a communication action based on the remote operation information received by the receiver. Communication robot with execution means It is…”;¶10: “… In the communication robot, the receiving means (72, 96, S11) receives the remote operation information input by the operator. The executing means (26, 40, 72, 84 to 92, S13) executes a communication action including at least one of voice and physical action based on the remote operation information received by the receiving The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶64: “… the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory 76, and the human name is based on the detected identification information. And at least one of its attributes. Here, for example, when a specific person such as a so-called VIP first note information that indicates a first note to be considered in serving the customer. Further, giving the broadest reasonable interpretation of applicant’s customer service person who has served the customer, the “…human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…”, and that, “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…” of Kanda teaches the intended function of this limitation. 
determining by a processor of the robot, a customer attribute based on the acquired biological data of the customer, determining by the processor of the robot a response to the customer so as to perform the response content according to behavior rule information indicating a modification of a default setting in movement operation to correspond to the first note information (¶27: “…The robot 10 is, for example, a reception robot or a road guidance robot, and is arranged in various places and situations such as a certain event venue or company reception, and normally plays a role such as reception and road guidance by autonomous control. Fulfill (provide service). However, when it becomes difficult for the robot 10 to respond by autonomous control alone, for example, when the conversation with the human is not good, or when it becomes a scene that requires more detailed response, etc. Call the operator. The robot 10 receives a control command (remote operation information) input by the calling operator, and executes a communication action (operation or speech) according to the control command. That is, the robot 10 is remotely operated as necessary by the operator…”; ¶28: “...robot 10 is movable in the environment where it is arranged, but may be fixedly provided at a predetermined position in the environment depending on circumstances...”;¶45: “… With reference to FIG. 2, the robot 10 includes a CPU 72 for controlling the whole… The CPU 72 is also called a microcomputer or a processor, and is connected to the memory 76, the motor control board 78, the sensor input / output board 80, and the audio input / output board 82 via the bus 74…”;¶46; ¶67: “...when the robot 10 is moving and the distance to the human being is 50 cm or less and this state continues for 10 seconds or more, it is assumed that the hand going to the human being is blocked, It is determined that the operator calling condition is satisfied. Even in such a case, in order to avoid that the human is too close to the robot 10 or to escape from the state where the robot 10 is obstructed by the human, an appropriate action according to the instruction of the operator is executed. Because it should.) Kanda discusses how the robot can be in a fixed position, Examiner interprets the robot’s fixed position of Kanda as teaching applicant’s default position.).
Examiner asserts that applicant’s communication terminal and note information is simply a label for the operator terminal, and remote operation information/communication action respectively of Kanda and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any difference related merely to the meaning and information conveyed through labels (i.e. communication terminal and note information) which does not explicitly alter or impact the steps of the method and/or the elements of the system does not patentably distinguish the claimed invention from the prior art in terms of patentability.  This descriptive material will not distinguish the claimed invention form the prior art in terms of patentability, see Gulack, 703F.2s 1381, 1385, 217USPQ 401, 404 (Fid. Cir 1983); In re Lowry, 32, 32 F.3d 1579, 32USPQ2d1031 Fed. Cir. (1994). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply applicant’s 
modifying, by the processor of the robot, based on the determined customer attribute, a pace of the movement operation of the robot which has been modified according to the behavior rule information (¶35: “…biometric sensors 52, may be employed to extend the capability of the robot 1 to sense blood flow, respiration and heart rate, retinal patterns, and body fluid distribution of an observed customer… the person's heart rate may be sensed and determined, for example, based on information sensed by the camera 39, infrared camera 37 or electric potential sensors, as heart rate may be determined based on variations in skin brightness, variations in blood flow and/or displacement current using a capacitive coupling. These parameters are helpful in assessing "state-of-mind" of the observed individual…”;¶45-¶48;¶48: “…The robot 1 can provide information and recommendations associated with the customer's needs on the touch-screen device 19, and may further offer to guide the customer 70 to the section of the facility that may fulfill the need…”¶55: “…when the robot 1 is guiding or accompanying a customer 70 and moves close to a display structure 300, it can recognize the structure 300 and the items 301 on it, through one or more of its 3D sensors, and display promotion information 310 relevant to the items 301 on the back display 20…”;¶56: “…The robot (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”;  ¶67: “...when the robot 10 is moving and the distance to the human being is 50 cm or less and this state continues for 10 seconds or more, it is assumed that the hand going to the human being is blocked, It is determined that the operator calling condition is satisfied. Even in such a case, in order to avoid that the human is too close to the robot 10 or to escape from the state where the robot 10 is obstructed by the human, an appropriate action according to the instruction of the operator is executed. Because it should...”) Kanda further discloses that the pace of the movement action of the robot (moving or otherwise escaping obstruction) is adjusted based on the customer attribute and behavior rule associated with the human being (¶60, ¶67).



wherein the robot is configured to carrying baggage of the customer from a base location to a room of the customer or guide to a location requested by the customer (Abstract: “...The mobile robot 10 includes a surrounding reaction information database 88, and is arranged in various environments where it coexists with persons such as at an event site and in a town, and provides various services such as guide and load transportation...”;¶28: “..autonomously moves in the environment to guide, carry goods, attract customers, and entertain...”)
wherein the pace of the movement operation of the robot is modified during while the robot is carrying the baggage or during while the robot is guiding to the location requested by the customer ((¶10: “...a mobile robot that is arranged in an environment that coexists with humans and provides a service involving movement, and first execution means and first execution means that attempt to move according to a plurality of types of movement methods in the arrangement environment...”;¶11: “...providing a service (customer service, etc.) that wants to gather people around the mobile robot, the method of movement that maximizes the degree of gathering of people is selected. Then, the second execution means (26, 62, 66, 68, S17) executes the service according to the movement method selected by the selection means...”;¶14: “…the moving route is included as a factor for classifying the way of moving. That is, the way of moving is classified Learn the appropriate behavior from the reaction situation of the person, and utilize it for the subsequent service provision…  the control means (62, 66, S3) causes the mobile robot to attempt movement by a plurality of types of movement methods such as “straight ahead in the center” and “straight ahead at the edges”… “;¶22: “... a behavior learning method for a mobile robot that is arranged in an environment where people coexist and provides a service involving movement, and (a) attempts to move by a plurality of types of movement in the arrangement environment, b) detecting ambient reaction information including information on at least one of gathering and flow of surrounding people when attempting to move in step (a), and (c) ambient reaction detected in step (b) This is a behavior learning method for a mobile robot that constructs a database by storing information in association with each method of movement...”;¶28;¶59;¶66: “...method of movement is selected...”; ¶80: “...as a factor for classifying how to move, the moving speed can be used instead of or together with the moving path..”)
Kanda discloses a communication robot including various sensors capable of performing various autonomous services/actions and communication behaviors with a human and when determined via an operator. Shiomi teaches a mobile robot learning system for providing a service (guidance, luggage transportation) according to a plurality of types of robot movement methods in 

With respect to Claim 12,
Kanda and Shiomi disclose all of the above limitations, Shiomi further discloses,
wherein, the sensor is a spread-spectrum millimeter-wave radar and the biological data is measured by a pulse wave(¶28: “…the position of the person is detected using the LRF 16, but an ultrasonic distance sensor, a millimeter wave radar, a wireless ID tag reader, a floor sensor, a ceiling camera, and the like are used as appropriate….”) 
Kanda and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the robot sensor features as taught by Shiomi since it allows for detecting, collecting and learning information in the environment the mobile robot is placed in via various sensors (Abstract, ¶28-¶30)

With respect to Claim 13,
Kanda and Shiomi disclose all of the above limitations, Shiomi further discloses,
the robot is configured to take customer to the location requested by the customer(Abstract: “...provides various services such as guide and load transportation...”; Fig 1 and 2; ¶11-¶13; ¶28 : “..., a mobile robot system (a learning system for mobile robots) 100 according to an embodiment of the present invention includes a mobile robot 10 and a position detection system 12 that are communicably connected. In the mobile robot system 100, the mobile robot 10 is arranged in various environments (locations) coexisting with people such as event venues and streets, and autonomously moves in the environment to guide, carry goods, attract customers, and entertain...provide various services...(perform tasks) …”)
Kanda and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the robot sensor features as taught by Shiomi since it allows for providing a service and learning how to move effectively for the provision of subsequent services in various environments (locations) with people (Abstract, ¶11, ¶12, ¶28)




With respect to Claim 14,
Kanda and Shiomi disclose all of the above limitations, Shiomi further shown discloses,
wherein the modification of the movement operation includes modifying movement speed of the robot is based on the determined attribute of the customer associated with the acquired biological data of the customer (Abstract: “…The mobile robot 10 includes a surrounding reaction information database 88, and is arranged in various environments where it coexists with persons such as at an event site and in a town, and provides various services such as guide and load transportation. When providing service, the mobile robot tries to provide service by the way of a plurality of kinds of movement, and learns appropriate actions from the reaction of surrounding persons to its own action, and makes the most of it for the subsequent offer of service…”;¶2: “… a network robot that combines an ubiquitous sensor installed in an environment capable of stable sensing in a wide area and a humanoid mobile robot capable of intuitively providing information… analyzes a space usage situation and people's behavior patterns from the accumulated movement trajectory information of people. Then, by predicting the behavior of people by using the analysis result, the mobile robot automatically selects an appropriate opponent to approach and provides a service…”;¶14: “…the moving route is included as a factor for classifying the way of moving. That is, the way of moving is classified according to the difference in the moving route such as “go straight in the 
Kanda and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the robot movement methods and sensor features as taught by Shiomi since it allows for selecting a robot movement method according to the service to be provided (Abstract, ¶10, ¶11, ¶14, ¶20, ¶66, ¶80)


With respect to Claim 15,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
wherein the first processor compares the first note information with the acquired biological data of the customer, the acquired biological data of the customer indicating an emotional state of the customer, and updates the first note information based on the emotional state of the customer (¶16:“…an angry expression or a troubled expression…When the facial expression determination unit determines that the facial expression is a specific expression, the call determination unit determines that the operator calling condition is satisfied…”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts or objects, and captures a corresponding video signal…”;¶55: “…touch sensors…sensor input/output board…voice input/output board …”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression…” ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”;¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46..when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”) Applicant’s disclosure teaches ¶49: “…, the biological data acquired by the biological data measurement unit 11 is also not particularly restricted to the aforementioned pulse waves. For biological data with which it is possible to estimate an emotion, for example, speech, facial images, blood oxygen concentration, blood pressure, and body temperature may be used…” Examiner interprets the facial acquisition means obtaining facial expressions (emotion i.e. angry or troubled) as taught by Kanda as teaching the intended function of applicant’s estimated emotion (troubled) and level of emotion (angry/person is yelling).).

With respect to Claim 16,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
wherein the default setting of the robot is modified based on a premium status of the customer. (¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person individually… The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”)

With respect to Claim 18,
Kanda and Shiomi disclose all of the above limitations, Kanda further discloses,
the robot is configured to operate autonomously based on the response content information and the first note information(¶9: “… a communication robot that performs communication behavior with a human using at least one of voice and body motion, and includes detecting means for detecting ambient information including at least a human voice, operator call conditions  …a receiver for receiving remote operation information from the operator terminal, and a communication action based on the remote operation information received by the receiver. Communication robot with execution means It is…”;¶10: “… In the communication robot, the receiving means (72, 96, S11) receives the remote operation information input by the 

With respect to Claim 19,
Kanda and Shiomi disclose all of the above limitations, Shiomi further discloses,
wherein the customer attribute includes speed information indicating a walking speed of the customer, and wherein the first processor determines whether or not the walking speed of the customer is within a predetermined low level, and causes the robot to reduce the movement speed in response to the determination that the walking speed of the customer is within the predetermined low level. (Abstract: “…When providing service, the mobile robot tries to provide service by the way of a plurality of kinds of movement, and learns appropriate actions from the reaction of surrounding persons to its own action, and makes the most of it for the subsequent offer of service…”;¶2: “… a network robot that combines an ubiquitous sensor installed in an environment capable of stable sensing in a wide area and a humanoid mobile robot capable of intuitively providing information… analyzes a space usage situation and people's behavior patterns from the accumulated movement trajectory information of people. Then, by predicting the behavior of people by using the analysis result, the mobile robot automatically selects an appropriate opponent to approach and provides a service…”;¶14: “…the moving route is included as a factor for classifying the way of moving. That is, the way of moving is classified according to the difference in the moving route such as “go straight in the center” and “go as far as possible while avoiding people”…”;¶20: “…Learn the appropriate behavior from the reaction situation of the person, and utilize it for the subsequent service provision…  the control means (62, 66, S3) causes the mobile robot to attempt movement by a plurality of types of movement methods such as “straight ahead in the center” and “straight ahead at the edges”… ¶59: “...when the mobile robot 10 is moving, the average moving speed within a predetermined distance (for example, a radius of 3 m) around the mobile robot 10 is outside the range (for example, between a radius of 3 m and 5 m). The total number of people who have become slower than a predetermined value (for example, 0.2 m / s) as compared with the average moving speed in the range of (1) can also be used as information indicating the flow of people.. . A difference between these values measured in advance and measured when the mobile robot 10 is moving can also be used as information indicating a person's flow..”; ¶81: “...As a typical example of the way of moving with the addition of body movement or speech, there is a way of talking when the mobile robot 10 , “slowly approaching from the front while talking loudly with“ Oh, you there ””, ...”).
Kanda and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the robot movement methods and sensor features as taught by Shiomi since it allows for selecting a robot movement method according to the service to be provided (Abstract, ¶10, ¶11, ¶14, ¶20, ¶66, ¶80)

With respect to Claim 20,
Kanda and Shiomi disclose all of the above limitations, Shiomi further discloses,
wherein the movement operation is a locomotive movement, and the pace of the locomotive movement is modified after starting the locomotive movement in the default setting((Abstract: “…When providing service, the mobile robot tries to provide service by the way of a plurality of kinds of movement, and learns appropriate actions from the reaction of surrounding persons to its own action, and makes the most of it for the subsequent offer of service…”;¶2: “… a network robot that combines an ubiquitous sensor  analyzes a space usage situation and people's behavior patterns from the accumulated movement trajectory information of people. Then, by predicting the behavior of people by using the analysis result, the mobile robot automatically selects an appropriate opponent to approach and provides a service…”;¶14: “…the moving route is included as a factor for classifying the way of moving. That is, the way of moving is classified according to the difference in the moving route such as “go straight in the center” and “go as far as possible while avoiding people”…”;¶20: “…Learn the appropriate behavior from the reaction situation of the person, and utilize it for the subsequent service provision…  the control means (62, 66, S3) causes the mobile robot to attempt movement by a plurality of types of movement methods such as “straight ahead in the center” and “straight ahead at the edges”…Fig. 5, ¶56-¶63;¶58: “...As information indicating the degree of gathering of people, for example, how many people are staying within a predetermined distance (for example, a radius of 2 m) around the mobile robot 10 when the mobile robot 10 reaches a destination. A value obtained by measuring can be used...”;  ¶63: “..When the mobile robot 10 performs another service in the environment, the service is tried again by using a plurality of types of movement, and the reaction state of people around the mobile robot 10 is measured to determine how to move. It is good to store in association with each of these. For example, ambient 
Kanda and Shiomi are directed to the same field of endeavor since they are related to customer service robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the robot movement methods and sensor features as taught by Shiomi since it allows for determining and selecting a robot movement method according to the service to be provided (Abstract, ¶10, ¶11, ¶14, ¶20, ¶66, ¶80)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda, Shiomi in further view of London, US2016/0117593A1.
With respect to Claim 17,
Kanda and Shiomi disclose all of the above limitations, the combination of Kanda and Shiomi does not distinctly describe the following limitation, but London however as shown discloses,
wherein, the response content is determined by the customer service person who has served the customer based on a dialogue that has taken place between the customer and customer service person. (¶7, ¶9, ¶10-¶14, ¶77: “…Embodiments maintain the context of a conversation in a structured way. Embodiments maintain a memory of past conversations to apply to future interactions with a given user…”;¶127-¶129; ¶129: 
London discloses a method/system for maintaining the context and meaning of the ongoing dialog and providing customer support information and services as needed via an auto attendant. Kanda, Shiomi and London are directed to the same field of endeavor since they are related to customer service agents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the robot movement methods and sensor features of Shiomi and the adaptive virtual intelligent agent as taught by London since it allows for providing an interactive dialog with users via a conversational system and adaptive learning (Abstract, ¶75-¶87).

Conclusion
References cited but not used:
Bancroft et al., US Patent Application Publication No US 2002/0165790 A1 “Methods for Facilitating a Retail Environment”, directed to a robot system including a transport portion related to customer service operations.
Sakata et al., US Patent Application Publication No US 2008/0221730 A1,  “Behavior Control, Apparatus, Method and Program”, relating to controlling the movement mechanism of a mobile object.
Kanda et al., Foreign Patent Application JP-2012111011-A, “Mobile Robot”, relating to a mobile robot including a movement speed database and autonomously moves in various environments where it coexists with persons.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 
                                                                                                                                                                                              /LYNDA JASMIN/ Supervisory Patent Examiner, Art Unit 3629